Citation Nr: 1416047	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-46 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for PTSD.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Roanoke, Virginia.

In February 2012 the Veteran provided testimony before the undersigned Veterans Law Judge at the VA Central Office (CO).  A transcript of the hearing is of record.

This matter was last before the Board in March 2012 at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of an incident where a fellow soldier, James Johnson, created a hostage situation when he ran around the barracks wielding a gun.  He has explained that the incident also involved the assault of another solder, K.F.H.  See April 2012 statement from Veteran.  When this matter was last before the Board it was remanded to attempt to verify the Veteran's claimed non-combat stressor to include at a minimum investigating the Veteran's unit records.   

Pursuant to the Board's remand directives, the AMC requested verification from the Marine Corps Records Service Section (MCRSS) and the Marine Corps Archives and Special Collections (MCASC).  In July 2012, the MCRSS responded that there were too many individuals named James Johnson to positively identify any alleged assailant.  However, the MRCSS noted that a search of K.F.H.'s military records showed no such incident, although they could not verify if this was indeed the individual identified by the Veteran.  MRCSS noted two possible alternative sources of information - the Office of the Judge Advocate General and the Naval Criminal Investigative Service (NCIS).  In August 2012 the MCASC also responded negatively to VA's request indicating that no incident was recorded in the unit reports.  

A review of the claims file shows that NCIS has responded negatively to VA's requests for information indicating that they have no records of the alleged assault.  See April 12, 2011, NCIS memorandum.  However, VA has not requested any records from the Judge Advocate General.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, efforts to obtain any records in the possession of the Judge Advocate General relevant to the claim should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a written summary of the Veteran's reported stressor and submit a Freedom of Information Act (FOIA) request to the Office of the Judge Advocate General for any records of Court Martial proceedings related to the alleged assault and conviction of the alleged assailant, James Johnson.  Send the request to the following address:

Office of the Judge Advocate General
Attention: Criminal Law Division
1254 Charles Morris Street Southeast
Suite B01
Washington Navy Yard, DC 20374-5124.

If necessary, contact the Office of the Judge Advocate General via telephone at (202) 685-7068.
Document all efforts, requests and responses in the claims file.  

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


